              Case 1:20-cv-08000-VSB Document 7 Filed 11/05/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
SEAN A. CLARK,                                            :
                                                          :                                  11/5/2020
                                    Plaintiff,            :
                                                          :
                      - against -                         :
                                                          :
                                                          :                   20-CV-8000 (VSB)
MARK SCHROEDER, NYS                                       :
COMMISSIONER OF DMV,                                      :                        ORDER
                                                          :
                                    Defendant.            :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

           Plaintiff, appearing pro se, brings the instant Complaint against the Commissioner of the

New York State Department of Motor Vehicles, alleging that Defendant improperly disclosed

Plaintiff’s driver’s license number. (Doc. 1, Compl.)1 Plaintiff seeks “$600 quadrillion dollars”

in monetary damages from Commissioner Schroeder. As discussed further below, the Court

hereby dismisses the Complaint sua sponte and with prejudice on grounds of Defendant’s

immunity from suit.

                    Background

           Plaintiff’s Complaint seeks damages against Commissioner Schroeder in his official

capacity, but does not indicate that Commissioner Schroeder was personally involved in any

violation of Plaintiff’s rights. On October 20, 2020, the Court directed Plaintiff to show cause as

to why his suit should not be dismissed as barred by Eleventh Amendment immunity. (Doc. 5.)




1
    “Compl.” refers to Plaintiff’s Complaint filed September 28, 2020. (Doc. 1.)
               Case 1:20-cv-08000-VSB Document 7 Filed 11/05/20 Page 2 of 4




On October 23, 2020, Plaintiff filed a response to the Court’s Order (“Response”). (Doc. 6, Pl.’s

Resp.) 2 Plaintiff has not yet served a copy of the Complaint and Summons upon Defendant.


                     Discussion

                     A.        Immunity from Suit

           The Eleventh Amendment bars actions against state officials sued in their official

capacities “where the relief granted would bind the state or where the state is the real party in

interest.” Russell v. Dunston, 896 F.2d 664, 667–68 (2d Cir.1990), cert. denied, 498 U.S. 813

(1990); McAllan v. Malatzky, No. 97 CIV. 8291 (JGK), 1998 WL 24369, at *4 (S.D.N.Y. Jan.

22, 1998), aff’d, 173 F.3d 845 (2d Cir. 1999); see, e.g., Gollomp v. Spitzer, 568 F.3d 355, 366

(2d Cir. 2009) (“The immunity recognized by the Eleventh Amendment extends beyond the

states themselves to state agents.”). An exception to sovereign immunity exists for claims

against government officials seeking prospective injunctive relief. See Ex parte Young, 209 U.S.

123, 155–56 (1908); see also Henrietta D. v. Bloomberg, 331 F.3d 261, 287 (2d Cir. 2003).

However, Plaintiff’s suit does not fall under this exception, as Plaintiff does not request

injunctive relief but instead seeks “$600 quadrillion dollars” in damages. (Compl. 28.)

           Plaintiff’s Complaint does not indicate that Commissioner Schroeder was personally

involved in any violation of Plaintiff’s rights. Although Plaintiff claims that his driver’s license

number was leaked, he does not plead facts demonstrating that Commissioner Schroeder bore

personal responsibility for this alleged disclosure. (Compl. 27.)

           Nor does Plaintiff’s Response address the defects in his Complaint. Plaintiff’s Response

merely describes the DMV Commissioner’s official role, but does not allege that the




2
    “Pl.’s Resp.” refers to Plaintiff’s response to the Court’s Order, filed October 23, 2020. (Doc. 6.)
           Case 1:20-cv-08000-VSB Document 7 Filed 11/05/20 Page 3 of 4




Commissioner personally acted or failed to act in such a way as to violate Plaintiff’s rights.

(Pl.’s Resp. 1.)

        Accordingly, Plaintiff’s claim for monetary damages against Commissioner Schroeder in

his official capacity is barred by the Eleventh Amendment.

                   B.   Sua Sponte Dismissal

        “Ordinarily, sua sponte dismissal of a pro se plaintiff’s complaint prior to service being

effectuated on the defendants is disfavored.” Rolle v. Berkowitz, No. 03 CIV.7120 DAB RLE,

2004 WL 287678, at *1 (S.D.N.Y. Feb. 11, 2004) (citing Lewis v. New York, 547 F.2d 4, 5 (2d

Cir.1976). However, “district courts may dismiss a frivolous complaint sua sponte even when

the plaintiff has paid the required filing fee.” Kraft v. City of New York, 823 F. App’x 62, 64 (2d

Cir. 2020) (citing Fitzgerald v. First E. Seventh St. Tenants Corp., 221 F.3d 362, 364 (2d Cir.

2000)); see also Rolle v. Berkowitz, 2004 WL 287678, at *1 (collecting cases). A claim is

frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319,

325 (1989); see also 28 U.S.C. § 1915(e). Courts must construe pro se pleadings broadly, and

interpret them “to raise the strongest arguments that they suggest.” Graham v. Henderson, 89

F.3d 75, 79 (2d Cir.1996) (quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir.1994)) (internal

quotation marks omitted).

        Although it is customary upon a motion to dismiss to grant the Plaintiff leave to replead,

a court may dismiss without leave to amend “when amendment would be futile.” Rolle v.

Berkowitz, 2004 WL 287678, at *3 (quoting Oneida Indian Nation of New York v. City of

Sherrill, 337 F.3d 139, 168 (2d Cir.2003) (internal quotation marks omitted).

        Applying this rule to the present case, the Court finds that Plaintiff’s claim lacks an

arguable legal basis because it is barred by the Eleventh Amendment. Further, amendment of
           Case 1:20-cv-08000-VSB Document 7 Filed 11/05/20 Page 4 of 4




Plaintiff’s complaint would be futile. The Court has given Plaintiff opportunity to show cause as

to why his claim against Commissioner Schroeder is not barred by the Eleventh Amendment,

and Plaintiff has not done so. Accordingly, the Court dismisses the Complaint sua sponte

without leave to replead.

               Conclusion

        For the foregoing reasons, Plaintiff’s complaint is hereby DISMISSED with prejudice.

The Clerk of the Court is directed to enter judgment dismissing the complaint, and close this

case.

        IT IS FURTHER ORDERED that the Clerk of Court is respectfully directed to mail a

copy of this Order to pro se Plaintiff.

SO ORDERED.

Dated: November 5, 2020
       New York, New York

                                                    ______________________
                                                    Vernon S. Broderick
                                                    United States District Judge
